DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 11-12 and 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Butlin (US Pat. No. 8,201,869).
	Regarding claim 1, Butlin discloses A tailgate assembly, comprising: a first panel portion rotatably couplable to a vehicle body and pivotable between a closed position and an open position with respect to the vehicle body; a second panel portion rotatably coupled to the first panel portion and pivotable between a first position and a second position, wherein the second panel portion is generally parallel with the first panel portion when the first panel portion is in the closed position, and the second panel portion is extendable relative to the first panel portion between a retracted position and an extended position; and a third panel portion rotatably coupled to the second panel portion and pivotable between a stowed position and a use position, wherein the third panel portion extends generally parallel with the second panel portion when the third panel portion is in the stowed position and the third panel portion extends generally perpendicular to the second panel portion when the third panel portion is in the use position (see annotated fig below). Note the similarities of Fig 12 of the prior art and Fig 3 of the instant application.

    PNG
    media_image1.png
    529
    678
    media_image1.png
    Greyscale

	Regarding claims 2-5, Butlin discloses wherein the tailgate assembly and the vehicle body define a first cargo area when the first panel portion is in the closed position; wherein the tailgate assembly and the vehicle body define a second cargo area when the first panel portion is in the open position, the second panel portion is in the retracted position and generally parallel to the first panel portion, and the third panel portion is in the use position; wherein the tailgate assembly and the vehicle body define a third cargo area when the first panel portion is in the open position, the second panel portion is in the extended position and generally parallel to the first panel portion, and the third panel portion is in the use position, and the third cargo area is larger than the first and the second cargo areas; further comprising a hinge assembly configured to permit the second panel portion to be pivoted to the second position and permit the second panel portion to be movable between the retracted position and the extended position (at least figs 1-10 and associated description).
	Regarding claim 11, Butlin discloses An automotive vehicle, comprising: a vehicle body including a first sidewall and a second sidewall generally parallel to the first sidewall; a floor extending between the first and second sidewalls; and a tailgate assembly (at least Abstract, fig 1), comprising: 18P052003-US-NP a first panel portion rotatably coupled to the floor to at least partially define a first cargo area (fig 1) with the first and second sidewalls and the floor when the first panel portion is in a closed position; a second panel portion rotatably coupled to the first panel portion and pivotable in a first direction of rotation from a first position in which the second panel portion is generally parallel with the first panel portion to a second position in which the second panel portion is generally perpendicular to the first panel portion and the second panel portion is extendable relative to the first panel portion between a retracted position and an extended position; and a third panel portion rotatably coupled to the second panel portion and pivotable between a stowed position in which the third panel portion extends generally parallel with the second panel portion and a use position in which the third panel portion extends generally perpendicular to the second panel portion (at least annotated fig above, figs 1-12 and discussion of claims 1-5 above). Please note that the “retracted position” and “extended position” are not defined to be distinct from the positions disclosed in Butlin. However, as noted below, the introduction of the limitations further reciting sliding between a retracted and extended position does define over Butlin.
	Regarding claims 12 and 14, Butlin discloses wherein the tailgate assembly and the vehicle body define a second cargo area (fig 8) when the first panel portion is in an open position, the second panel portion is in the retracted position and generally parallel to the first panel portion, and the third panel portion is in the use position; further comprising a hinge assembly (generally at 132, fig 12) configured to permit the second panel portion to be pivoted to the second position and permit the second panel portion to be movable between the retracted position and the extended position (wherein the retracted and extended positions are the collapsed and deployed orientations in view of comment above).
Allowable Subject Matter
Claims 16-20 are allowed.
Claims 6-10, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art when taken alone or in combination does not appear to teach or fairly suggest at this time the combination of limitations of claims 6, 13, 15 or 16. In particular, the prior art discloses a variety of tailgate folding step arrangements (see references cited). At least Butlin discloses a three panel tailgate foldable for different use configurations (see discussion above). The prior art also discloses sliding techniques for tailgate steps (see at least Katterloher ‘560). However, the prior art does not appear to teach or suggest the combination of a three-panel folding configuration and sliding arrangement as in claims 6, 13, 15 or 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited disclose folding tailgate steps that illustrate aspects of the claimed invention and, therefore, may be of interest to Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535. The examiner can normally be reached Monday - Friday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/Primary Examiner, Art Unit 3618